Judgment, Supreme Court, New York County (Micki Scherer, J., on suppression motion; Ronald Zweibel, J., at plea and sentence), rendered October 4, 2002, convicting defendant of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony. The record supports the determinations made by a judicial hearing officer and adopted by the court. The circumstances of this prompt, on-the-scene showup identification were sufficiently established through the testimony of a police officer who stated that the victim, through an interpreter, identified defendant (see People v You, 270 AD2d 6 [2000], lv denied 95 NY2d 793 [2000]; People v Delances, 262 AD2d 249, 250 [1999], lv denied 93 NY2d 1044 [1999]), and it was not necessary for the victim to testify at the hearing (see Delances, supra). Defendant’s argument that the interpreter, who witnessed the crime, may have influenced the victim, is speculative (see People v Truesdale, 299 AD2d 289 [2002], lv denied 99 NY2d 659 [2003]) and does not satisfy defendant’s burden of proving that the showup was unduly suggestive (see People v Ortiz, 90 NY2d 533, 537 [1997]). Concur—Nardelli, J.R, Mazzarelli, Ellerin and Friedman, JJ.